UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ES BANCSHARES, INC. (Exact name of small business issuer as specified in its charter) MARYLAND 20-4663714 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 68 North Plank Road, Newburgh, New York 12550 (Address of principal executive offices) (866) 646-0003 Issuer’s telephone number, including area code: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]. NO []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]. NO []. Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES [].NO [X]. State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date. As of May 14, 2012 there were 2,312,867 issued and outstanding shares of the Registrant’s Common Stock. ES BANCSHARES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 2 Consolidated Statements of Changes in Stockholders’ Equity For the Three Months Ended March 31, 2012 and 2011 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Procedures 19 Item 1A Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 22 1 ES BANCSHARES, INC CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars In thousands) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold and other money market investments 11 11 Total cash and cash equivalents Certificates of deposit at other financial institutions Securities available for sale, at fair value Real estate mortgage loans held for sale Loans receivable Deferred cost Allowance for loan losses ) ) Total loans receivable, net Accrued interest receivable Federal Reserve Bank stock Federal Home Loan Bank stock Goodwill Premises and equipment, net Prepaid FDIC Assessment Real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Borrowed funds Accrued interest payable Other liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders' equity Capital stock (par value $0.01; 5,000,000 shares authorized; 2,312,867 shares issued at March 31, 2012 and 2,269,070 at December 31, 2011) 23 22 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements 2 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) For the Three Months Ended March 31, Interest and dividend income: Loans $ $ Securities Certificates of deposit 7 12 Fed Funds and other earning assets 18 19 Total interest and dividend income Interest expense: Deposits Borrowed funds 96 98 Total interest expense Net interest income Provision for loan losses 10 Net interest income after provision for loan losses Non-interest income: Service charges and fees Net gain on sales of loans held for sale 62 Other 41 21 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Data processing service fees 97 Professional Fees Other Total non-interest expense Net income before income taxes ) 48 Income tax expense 1 10 Net (loss) income $ ) $
